                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA

In Re:                                       Case No:       17-01876-HAC

Ronnie Grace
Sonia Sheppard Grace

         Debtors

         ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY
 FILED BY SN SERVICING CORPORATION AS SERVICER FOR U.S. BANK TRUST
  NATIONAL ASSOCIATION, AS TRUSTEE OF THE PRP II PALS INVESTMENTS
                              TRUST

        This matter coming before the Court on October 10, 2018 on the Motion for Relief from
Automatic Stay filed by SN SERVICING CORPORATION AS SERVICER FOR U.S. BANK
TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE PRP II PALS INVESTMENTS
TRUST (hereinafter "Creditor"), and this Court being informed of the agreement of the parties
hereto regarding 900 Sowell Road, Brewton, AL 36426, it is therefore ORDERED,
ADJUDGED AND DECREED as follows:

   1. The Creditor may file a claim for the post-petition mortgage arrearage through October
      2018 plus the attorney fees and costs in connection with Creditor's Motion for Relief
      from Stay. The arrearage to be put into the plan is as follows:
             4 payments @ $655.00 for 07/01/18 to 10/01/18:               $2,620.00
             Bankruptcy Attorney Fees and Costs for MFR:                  $831.00
             Late Charges:                                                $323.28
             Total:                                                       $3,774.28

   2. The Motion for Relief from Stay filed by the Creditor is hereby conditionally denied.
      However, should the Debtors default under the mortgage agreement between the parties
      by failing to make payments due on the 1st day of each month within the next
      TWENTY-FOUR MONTHS beginning November 2018 and continuing through
      October 2020, the Creditor may file with the Court a Notice of Default giving the Debtors
      twenty (20) days to cure. A copy of the Notice of Default shall also be mailed to the
      Debtors.

   3. If the default is not cured within twenty (20) days from the date the notice is issued, then
      the Creditor may file a Notice of Termination of Stay with the Court and mail a copy to
      the Debtors. Upon filing the Notice of Termination of Stay, the stay shall lift without
      further Order from the Court. Further, upon lifting of the stay the Creditor is allowed to
      communicate with the Debtors as required under the note and mortgage or under state
      law. Waiver of default shall not constitute waiver of subsequent default.




  Case 17-01876      Doc 49     Filed 10/18/18 Entered 10/18/18 12:42:47             Desc Main
                                  Document     Page 1 of 3
   4. If relief from the automatic stay under 11 U.S.C. § 362 becomes effective, this Creditor is
      thereafter entitled to enforce any and all of its right, title, interest in and to the subject
      property under applicable non-bankruptcy law. The filing and service of Notice of
      Payment Change and/or Notices of Post-Petition Fees, Expenses, and Charges, as
      described by FRBP 3002.1(b) and FRBP 3002.1(c) are not required once relief from the
      automatic stay under 11 U.S.C. § 362 is triggered and becomes effective. Upon entry of
      this Order granting relief from the automatic stay under 11 U.S.C. § 362, the 14-day stay
      of Rule FRBP 4001(a)(3) is waived.

       Dated: October 18, 2018




This Order was reviewed and approved by Counsel for the Debtor.



This document was prepared by:
Susannah R. Walker
Sirote & Permutt, P.C.
2311 Highland Avenue South
Birmingham, Alabama 35205
Telephone: 850-462-1516 / Fax: 205-212-2859




 Case 17-01876       Doc 49     Filed 10/18/18 Entered 10/18/18 12:42:47             Desc Main
                                  Document     Page 2 of 3
PARTIES TO RECEIVE COPIES:
Stephen L. Klimjack
1252 Dauphin St
Mobile, AL 36604


Ronnie Grace
Sonia Sheppard Grace
900 Sowell Rd.
Brewton, AL 36426


Daniel B. O'Brien
Chapter 13 Trustee
P.O. Box 1884
Mobile, AL 36633



Susannah R. Walker
Sirote & Permutt, P.C.
2311 Highland Avenue South
Birmingham, Alabama 35205




 Case 17-01876       Doc 49   Filed 10/18/18 Entered 10/18/18 12:42:47   Desc Main
                                Document     Page 3 of 3
